Title: To Thomas Jefferson from Maria Hadfield Cosway, 10 October 1805
From: Cosway, Maria Hadfield
To: Jefferson, Thomas


                  
                     Lyons 10th of October 1805
                  
                  It is very difficult to give up some friends, tho’ time goes apace with distance, we cannot forget those we have once highly esteem’d. It is so seldom I have an oportunity of enquiring whether I am forgoten tho’ the reasons are not the same to be rememberd. The Brother of a Lady who lives with me, Mr: Philippe is going to America and I have ask’d him to take this short letter not to be received at least with half the pleasure it is written. Here I have been two years, & my establishment goes on extremely well & have the Consolation of being Mother of 60 children. Nothing is more interesting, than rendering oneself usefull to our fellow creatures, & what better way than that of making their education! What is become of my Brother he never writtes to any of his family, I have however taken every oportunity to write to him.
                  Believe dear Sir ever the same Most affte. & Obliged
                  
                     M. Cosway
                     
                  
               